Exhibit F
From: Katherine C. Campbell <kcampbell@fridayfirm.com>
Sent: Monday, December 21, 2020 4:09 PM
To: Nieh, Andrew <andrew.nieh@cbs.com>
Cc: Marshall S. Ney <mney@fridayfirm.com>; Robert W. George <rgeorge@fridayfirm.com>
Subject: Bielema v. The Razorback Foundation, Inc.

Andrew,

This email memorializes our discussions on Friday, December 18, regarding the subpoena served on
Dennis Dodd on November 13 by the Razorback Foundation in the above‐captioned matter. As an initial
matter, you stated that Mr. Dodd was not properly served. Attached is an affidavit of service confirming
that Mr. Dodd, and not his wife, was personally served.

You also represented that CBS, on behalf of Mr. Dodd, intends to object to the subpoena on a number of
grounds, including reporters’ privilege. You further stated that notwithstanding your objections, Mr.
Dodd did not have any documents relevant to the lawsuit. In response, I offered to agree to suspend
Mr. Dodd’s compliance with the subpoena in exchange for a signed declaration stating that he will not
participate in the case for either side, and that if he decided in the future to voluntarily participate in the
case, he would provide all documents responsive to the subpoena. Per your request, attached is a draft
declaration to that effect.

I understand that you will be out of the office the remainder of the year, so please let us know if the
declaration is acceptable by no later than January 6, 2021. We look forward to hearing from you.

Thanks,

Katie

KATHERINE C. CAMPBELL | ATTORNEY




kcampbell@fridayfirm.com | Direct: (479) 695-6040 | Fax (501) 537-2946
3350 S. Pinnacle Hills Pkwy, Suite 301
Rogers, Arkansas 72758 | www.FridayFirm.com



This e-mail message and any attachments contain confidential information that may be legally privileged. If you are not the intended
recipient, you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have
received this e-mail in error, please immediately notify us by return e-mail or by telephone at 479-695-6040 and delete this e-mail. Please
note that if this e-mail contains a forwarded message or is a reply to a prior message, some or all of the contents of this message or any
attachments may not have been produced by Friday, Eldredge & Clark, LLP. Receipt of e-mail does not establish an attorney-client
relationship.
